Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 01/07/2021 (2) and 07/20/2022 (2) has been considered by Examiner and made of record in the application file.

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 17/069,449. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the Application No. 17/069,449 with obvious wording variations as shown in the following table.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application No. 17/069,449
Application No. 17/143,608
1. A computer-implemented method, comprising: obtaining data for replicating a style of a subject;
1. A computer-implemented method, comprising: obtaining data for replicating a style of a subject;
configuring a neural network based on the data;
configuring a neural network using the data to apply the style to images processed by the neural network;
receiving a vector that encodes attributes of a human face captured in a first image;
receiving a vector that represents attributes of an image;
and processing, by the neural network, the vector to reconstruct a second image of the human face including at least one of the attributes that is modified based on the style.
and processing, by the neural network, the vector to reconstruct the image with at least one of the attributes that is modified based on the style to produce a reconstructed image.



Application No. 17/069,449			Application No. 17/143,608

4, 20, 15, 2, 5, 8, 12, 16-17, 24-25, 1, 4, 	2, 3, 4, 5, 6, 7, 8, 9-10, 11-12, 13, 14, 
20, 15, 2, 1, 4 and 20.	15, 16, 17, 18, 19 and 20.


Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 4-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (U.S. PUB. 2019/0156248) in view of Cook (U.S. PAT. 10,542,267).

Consider claim 1, Togashi teaches a computer-implemented method, comprising: obtaining data for replicating a style of a subject (page 3 [0041] and page 4 [0046]); configuring a neural network using the data to apply the style to images processed by the neural network (page 4 [0048]); receiving a vector that represents attributes of an image (page 4 [0049]).
Togashi does not explicitly show that processing, by the neural network, the vector to reconstruct the image with at least one of the attributes that is modified based on the style to produce a reconstructed image.
In the same field of endeavor, Cook teaches processing, by the neural network, the vector to reconstruct the image with at least one of the attributes that is modified based on the style to produce a reconstructed image (col. 8 lines 29-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, processing, by the neural network, the vector to reconstruct the image with at least one of the attributes that is modified based on the style to produce a reconstructed image, as taught by Cook, in order to improve coding efficiency for systems by performing an m-ary (e.g., binary, ternary, etc., where m corresponds to an integer) vector quantizer pixel classification, and by using a sparse transform (e.g., a sparse Hadamard transform) on each classification (e.g., each color group) of classified pixels.

Consider claim 2, Cook further teaches wherein the image includes an object and the processing reconstructs the image including the object having at least one attribute modified based on the style (col. 8 lines 29-52).

Consider claim 4, Togashi further teaches wherein the subject is a real or synthetic human subject, avatar, or character (page 3 [0041]).

Consider claim 5, Togashi further teaches wherein the vector is a compressed encoding of the image (page 3 [0041]).

Consider claim 6, Togashi further teaches wherein the data is determined by training a generator neural network to produce images of the subject that are compared with captured images of the subject (page 5 [0065]).

Consider claim 7, Cook further teaches displaying the reconstructed image of the object in a viewing environment, wherein the neural network reconstructs the image according to lighting in the viewing environment (col. 15, lines 52-59).

Consider claim 8, Togashi further teaches wherein the vector is computed by transforming landmark points according to a learned or optimized matrix (page 4 [0053]).

Consider claim 10, Togashi further teaches receiving audio data, wherein the audio data is used to reconstruct the image (page 6 [0071]).

Consider claim 11, Cook further teaches wherein the steps of obtaining, receiving, and processing are performed on a virtual machine comprising a portion of a graphics processing unit (col. 11, lines 53-65).

Consider claim 12, Togashi further teaches wherein the image is used for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (page 7 [0083]).

Consider claim 13, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 14.

Consider claim 16, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 5 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 19.

6.	Claims 3, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi in view of Cook and further in view of Tero Karras et al. ("Progressive growing of GANs for improved quality, stability and variation," CoRR, abs/1710.10196 (2017) hereinafter, “Karras”; provided by the Applicant’s IDS filed on 01/07/2021).

Consider claim 3, Togashi and Cook in combination fail to teach wherein the image includes an object that is blurry and the processing reconstructs the image with the object clearly defined by using the vector to control coarse styles and the data to control fine styles.
However, Karras teaches wherein the image includes an object that is blurry and the processing reconstructs the image with the object clearly defined by using the vector to control coarse styles and the data to control fine styles (pages 14-15, Section C Celeba-HQ Dataset).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Karras into view of Togashi and Cook, in order to increase the variation in generated images. 

Consider claim 9, Karras further teaches interpolating a first vector and a second vector corresponding to two frames in a video to produce the vector, wherein the image is between the two frames (pages 7-8, Section 6.3 High-Resolution Image Generation Using Celeba-HQ Dataset).

Consider claim 15, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 15.

Consider claim 20, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 20.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649